This Office Action is in response to the amendment filed on August 9, 2022.

Fig. 2 is objected to because M4 should be M3.  Correction is required.

Claim 4 is objected to because “materials” (line 3) should be “material.”  Correction is required.
Claim 10 is objected to because “materials” (last line) should be “material.”  Claims 12-15 depend on claim 10 and are thus similarly objected to.  Correction is required.
Claim 21 is objected to because “materials” (last line) should be “material.”  Claims 23, 24 and 26-30 depend on claim 21 and are thus similarly objected to.  Correction is required.

Claims 28-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 28’s “the memory cell” lacks antecedent basis.  Claims 29 and 30 depend on claim 28 and are thus similarly rejected.

Claims 1-3, 5, 6 and 9 are allowed.
Claims 4, 10, 12-15, 21, 23, 24, 26 and 27 will be allowed if corrected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814